Citation Nr: 0825940	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction, as a residual of encephalopathy, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in February 1998.  The appellant in this case 
is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

In February 2005, the appellant and her son testified at a 
Board hearing in Washington, DC.  In June 2005, the Board 
remanded the matter for additional procedural and evidentiary 
development.

A review of the record indicates that in July 1995, the 
veteran submitted a claim for increased ratings for his 
service-connected heart disease and psychiatric disabilities.  
At the time of his death in February 1998, these claims 
remained pending.  As a matter of law, however, veterans' 
claims do not survive their deaths.  Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The provisions of 38 U.S.C.A. § 
5121, however, set forth a procedure for a qualified survivor 
to carry on, to the limited extent provided for therein, a 
deceased veteran's claim for VA benefits by submitting an 
application for accrued benefits within one year after the 
veteran's death.  Landicho, 7 Vet. App. at 47.  In pertinent 
part, section 5121 provides that periodic monetary benefits 
to which a veteran was entitled at death on the basis of 
evidence in the file at date of death, and due and unpaid, 
may be paid to a surviving spouse.  38 U.S.C.A. § 5121.  In 
this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
Thus, the Board must consider the claim of entitlement to 
increased ratings for coronary artery disease and residuals 
of encephalopathy, for purposes of determining the 
appellant's entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran died in February 1998.  At the time of his 
death, he was in the process of adjudicating claims of 
entitlement to disability ratings in excess of 30 percent for 
his service-connected coronary artery disease and anxiety 
reaction disability.  The veteran's wife submitted a claim 
for accrued benefits within one year of the veteran's death.  

2.  Throughout the veteran's appeal, his coronary artery 
disease was not characterized as being a typical history of 
acute coronary occlusion or thrombosis, having a history of 
substantiated repeated anginal attacks, or causing more than 
light manual labor to not be feasible.  Additionally, the 
veteran's coronary artery disease did not result in more than 
one episode of acute congestive heart failure in the prior 
year; a workload of greater than 3 metabolic equivalents but 
not greater than 5 metabolic equivalents with dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  Throughout the veteran's appeal, his anxiety reaction did 
not result in considerably impaired ability to establish or 
maintain effective or favorable relationships with people; or 
psychoneurotic symptoms of reduced reliability, flexibility, 
and efficiency levels resulting in considerable industrial 
impairment; or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 30 
percent for coronary artery disease, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997) (effective prior to January 12, 1998); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1998) (effective as of 
January 12, 1998).

2.  The criteria for a disability rating in excess of 30 
percent for anxiety reaction, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.132, Diagnostic Code 9411 (1996) (effective prior to Nov. 
7, 1996); 4.130, Diagnostic Code 9411 (1998) (effective from 
Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Under 
the VCAA, VA must notify the appellant of any evidence that 
is necessary to substantiate the claim, as well as the 
evidence that VA will attempt to obtain and which evidence he 
is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.

In this appeal, a May 2006 post-rating letter notified the 
appellant of what information and evidence was needed to 
substantiate this claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the May 2008 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

Through notice from the RO, the appellant has been notified 
and made aware of the evidence needed to substantiate this 
accrued benefits claim, the avenues through which they might 
obtain such evidence, and the allocation of responsibilities 
between the appellant and VA in obtaining such evidence.  
There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of this matter, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  In the 
present appeal, by means of the May 2006 letter, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for accrued benefits and the type of evidence necessary to 
establish an effective date. 

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
claims for accrued benefits, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the latter records are 
considered, constructively, to already be a part of the 
record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the RO's 
May 2006 letter informed the appellant of VA's responsibility 
to obtain outstanding VA records.  Moreover, pursuant to a 
Board remand issued in June 2005, additional relevant VA 
medical records were obtained.  The Board finds that there is 
no outstanding duty to notify or assist owed the appellant.

Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations, however, further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issues pending at the 
time of the veteran's death for the purpose of accrued 
benefits; however, the applicable regulation permits the 
Board to address only the evidence of record that was 
associated with his claims folder at the time of his death.  
See 38 C.F.R. § 3.1000(a).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application".  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  The Board consequently finds 
that the appellant has not been prejudiced by the Board 
proceeding to decide her claim for accrued benefits without 
first notifying her of the these amendments, since they do 
not apply to this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Because the veteran's death occurred in February 
1998, the appellant's claim must be considered under the 
version of 38 U.S.C.A. § 5121(a) previously in effect, which 
limited eligibility for accrued benefits to a two-year 
period.

In this case, the Board has determined both that the 
appellant filed a timely claim for accrued benefits and that 
two increased rating claims were pending and unadjudicated at 
the time of the veteran's death in February.  The two pending 
accrued benefits claims are for increased ratings for 
coronary artery disease, rated as 30 percent disabling, and 
anxiety reaction, also rated as 30 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Coronary Artery Disease

At the time of his death, the veteran was in receipt of a 30 
percent schedular rating for his service-connected coronary 
artery disease.  During the pendency of the appeal, the 
criteria for evaluating cardiovascular disabilities were 
revised, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65224 (1997).  As there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the revised 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Prior to January 12, 1998, Diagnostic Code 7005, provided for 
a 30 percent rating following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  A 60 percent rating was 
assigned following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating was warranted during and for 
six months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, and other symptoms, and 
after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.

As of January 12, 1998, Diagnostic Code 7005 provides for a 
10 percent rating when workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required.  
A 30 percent evaluation is provided for documented coronary 
artery disease (CAD) when a workload of greater than five 
metabolic equivalents (METs) but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is in order when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
schedular rating is warranted for documented CAD resulting in 
chronic congestive heart failure, or; workload of three METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.

The veteran's claim for an increased disability rating for 
his coronary artery disease was received in July 1995.  The 
veteran alleged that his coronary artery disability warranted 
a rating in excess of 30 percent because simply walking up 
stairs affected his heart and he experienced palpitations.  
Additionally, he alleged that he experienced sustained and 
repeated anginal attacks and that light manual labor was not 
feasible.  In January 1996, the RO held that an increased 
disability rating was not warranted because there was no 
evidence that the veteran's heart disability had worsened.  
Rather, outpatient VA treatment records only revealed routine 
follow-up care for his heart disability.  There was no 
objective evidence of residual findings of heart failure, 
degree and frequency of angina, the degree to which the 
veteran's employment was affected, illness from coronary 
occlusion or thrombosis, findings of congestive heart 
failure, angina on moderate exertion, or of symptoms of such 
severity that would only permit manual labor.  

In his February 1996, notice of disagreement the veteran 
argued that his coronary artery disability warranted an 
increased rating because he experienced dizziness and 
weakness.  At this juncture, the Board notes that a review of 
the record reveals that the veteran's dizziness was held not 
to have been cardiac in origin.  Rather, it was deemed to 
have been a vestibular etiology.

VA outpatient reports dated in January 1995, documented 
complaints of periodic angina, three to five times a week.  
In July 1995, the veteran could walk 200 feet before 
experiencing chest pain.  He alleged that he experienced 
episodes of chest pain most days, which were alleviated by 
medication.  In February 1996, the veteran submitted with 
complaints of intermittent shortness of breath and chest 
pain; however, the examiner indicated that the aforementioned 
difficulties did not limit the veteran because he was careful 
in terms of activities he performed.
  
In March 1996, the veteran was afforded a VA examination.  
Clinical evaluation revealed pulsation was within normal 
limits.  An EKG only revealed sinus bradycardia; otherwise, 
it was normal.  A chest x-ray did not reveal any evidence of 
acute cardiopulmonary disease.  There was atherosclerosis of 
the aorta and scarring at the left base.  

In August 1996, the veteran was afebrile.  Evaluation of the 
heart revealed a regular rate and rhythm; there were no 
murmurs or rubs.  The veteran had a history of intermittent 
chest pain of unknown duration, described as a sharp 
substernal pain relieved by two Nitroglycerin taken at once.  
The examiner indicated that the veteran's angina had been 
stable for years.  It was noted that ejection fraction in 
October 1995 was 65 percent.  At that time, there was no 
apparent decrease in exercise tolerance and the veteran 
denied paroxysmal nocturnal dyspnea, orthopnea, and edema.  

The Board notes that the veteran was hospitalized from May 
20, 1997, to June 2, 1997, because his VA treatment provider 
suspected that the veteran's service-connected cardiovascular 
disability played a role in the dementia; however, no lesion 
of a vascular nature were seen on neuroimaging.  Subsequent 
VA outpatient reports dated in June 1997 noted that the 
veteran's angina was stable and there was no evidence of 
congestive heart failure.  In February 1998, there was no 
evidence of ischemic changes on EKG or ischemic symptoms.

In light of the aforementioned findings, the Board holds that 
a disability rating in excess of 30 percent is not warranted 
for the veteran's service-connected coronary artery disease 
under either the old or new criteria.  The Board acknowledges 
the veteran's complaints of episodic anginal attacks.  The 
record, however, is absent clinical findings of coronary 
occlusion or thrombosis; substantiated repeated anginal 
attacks; findings that more than light manual labor was not 
feasible due to his coronary artery disease; more than one 
episode of acute congestive heart failure in the past year; 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Accordingly, the veteran's cardiac 
symptomatology, primarily comprised of chest pain, did not 
warrant a disability rating in excess of 30 percent under 
either the old or new criteria.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1998).  

Anxiety Reaction

In July 1995, the veteran alleged that his service-connected 
psychiatric disability warranted a disability rating in 
excess of 30 percent because experienced restless sleep with 
nightmares, two to three times a week, and isolative 
tendencies.  

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders, which includes 
anxiety disorders.  Under the old rating criteria, where 
there was definite impairment in ability to establish and 
maintain effective and wholesome relationships, with symptoms 
such as reduced initiative, flexibility, efficiency, and 
reliability, together producing definite industrial 
impairment, a 30 percent rating was warranted.  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or maintain 
substantially gainful employment.  38 C.F.R. § 4.132, DC 9400 
(as in effect prior to Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Under the new criteria, effective as of November 7, 1996, 38 
C.F.R. 4.130, DC 9400, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board notes that service connection was grated for the 
veteran's anxiety reaction as a residual from in-service 
encephalopathy.  A review of the service medical records 
reveals that he developed typhus fever in November 1944 and 
in February 1945 he was diagnosed as having malaria.  In 
September 1945, the veteran was medically discharged from 
service as a result of his encephalopathy.  The post-service 
medical evidence reveals continued psychiatric and 
neurological symptomatology.  The veteran, however, has been 
diagnosed as having several disorders, which affect his 
psychiatric symptomatology but are not service-connected.  In 
this respect, the veteran has been diagnosed as having 
Parkinson's disease and Alzheimer's disease.  It is important 
to note the need to distinguish the effects of one condition 
from those of another may occur when two conditions, one 
service-connected and one not, affect similar functions.  
When it is not possible to separate the effects of the 
conditions, however, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See 61 Fed. Reg. 52698 (1996)(commentary accompanying 
amendments to VA regulations governing the rating of mental 
disorders).

Based upon neuropsychiatric evaluations, performed in March 
and April 1993, it was determined that although the veteran 
sustained a head injury during his period of service his 
current memory deficits were not related to his in-service 
injury.  There were findings of severe impairment in word 
naming, visuospatial perception and construction, learning, 
and memory.  Additionally, there were variations in attention 
with problems in organization, planning, and cognitive 
flexibility.  The examiner opined that the aforementioned 
pattern of neuropsychological deficits and EEG findings 
appeared to best fit the diagnosis of a progressive cortical 
dementia of Alzheimer's type and that the veteran's anxiety 
did not appear to be the percipient to his memory 
difficulties.  

During neuropsychiatric evaluation, in February 1996, the 
veteran expressed an appropriate and normal range of affect; 
however, he did become occasionally confused and tearful 
throughout the interview.  His verbal expertise masked his 
cognitive impairment.  Feelings of hopelessness and 
worthlessness were evident, which were attributed to his 
cognitive decline.  His thought processes were somewhat 
circumstantial and tangential; he appeared to have difficulty 
maintaining goal-directed associations, which the examiner 
opined was most likely secondary to the memory loss.  There 
was no disturbance in thought content.  The veteran was 
severely depressed, as due to his decrease in cognitive 
functioning.  

VA outpatient reports, dated in April 1997, indicated that 
the veteran had a very poor memory; however, he was oriented, 
coherent, goal directed, and had linear thought processes.  
He was diagnosed as having dementia and a depressive 
disorder, and possible PTSD.  An increase in his Alzheimer's 
disease symptomatology was noted, characterized by paranoia, 
agitation, verbal abuse, physical abuse, tearfulness, and 
frustration with his lack of independence.  In May 1997, the 
veteran's anxiety was held to be episodic, lasting one to two 
hours. 

In June 1997, the veteran's VA treatment provider opined that 
the veteran' service-connected anxiety has been exacerbated 
by his Alzheimer's disease.  He further opined that the 
veteran was 100 percent disabled and the anxiety played a 
significant role towards his disability.  In light of the 
aforementioned opinion, the RO held in September 1997 that 
the veteran's anxiety reaction warranted a disability rating 
of 30 percent.

In February 1998, prior to his death, the veteran was noted 
to have a history of dementia secondary to both Alzheimer's 
and Parkinson's disease.  The examiner suspected that the 
veteran's decreased responsiveness and increased agitation 
were secondary to the acute illness.  The veteran had been 
prescribed Paxil in December 1997; however, he had continued 
to deteriorate despite the high quality of care given to him 
by his wife.  There was evidence of ongoing motion slowing 
and cog wheeling, intentional tremors, as well as, oral and 
trunchal tardive dyskinesia movements.  The veteran's speech 
was slow, with delayed onset.  His mood was sad and he had a 
very labile affect with motor agitation.  There was severe 
poverty of thought and preservation.  The examiner indicated 
that the veteran was possibly experiencing auditory and 
visual hallucinations, as his wife reported that the veteran 
often spoke to himself.  The veteran denied homicidal 
ideation but did not respond to questions regarding suicidal 
ideation.  He was alert but not oriented in any sphere.  
Insight and judgment were severely impaired.  The veteran was 
diagnosed as having dementia with probable psychotic 
features.  He was also diagnosed as having PTSD with anxiety, 
his symptoms were increased startle response, insomnia, 
anxiety, and agitations, due to dementing illness.

In light of the aforementioned evidence, the Board finds that 
a disability rating in excess of 30 percent is not warranted 
for the veteran's anxiety reaction under either prior or 
revised rating criteria.  The record reveals that the 
veteran's decrease in cognitive function, dementia, memory 
loss, loosening of thought processes, depression, feelings of 
hopelessness and worthlessness, paranoia, agitations, verbal 
and physical abusiveness, tearfulness, and frustration are 
attributable to or secondary to his diagnosed Alzheimer's 
disease and Parkinson's disease.  Overall, his service-
connected anxiety reaction is characterized by episodic bouts 
of anxiety, lasting one to two hours.  The record does not 
demonstrate any evidence of disturbance of thought content 
and it is noted that the veteran was married for more than 
ten years prior to his death.

Accordingly, the veteran's service-connected anxiety reaction 
did not result in considerably impaired ability to establish 
or maintain effective or favorable relationships with people; 
or psychoneurotic symptoms of reduced reliability, 
flexibility, and efficiency levels resulting in considerable 
industrial impairment; or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, such as to warrant the next available 
schedular rating of 50 percent under either the prior or 
revised rating criteria.   Thus, the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 30 percent for anxiety reaction, 
throughout the pendency of the appeal.  38 C.F.R. § 4.132, DC 
9400 (considered for the entire rating interval); 38 C.F.R. § 
4.130, DC 9411 (as of November 7, 1996).

In the absence of any evidence dated prior to the veteran's 
death which establishes entitlement to a rating in excess of 
30 percent for coronary artery disease or entitlement to a 
rating in excess of 30 percent for anxiety reaction, the 
disability evaluations which were in place at the time of the 
veteran's death are confirmed.  Accordingly, the claim for 
accrued benefits must be denied inasmuch as there is no 
evidence which indicates that any unpaid monetary benefits 
were due at the time of the veteran's death.  Therefore, the 
claims for accrued benefits are denied.


ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease, for purposes of accrued benefits, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of encephalopathy, to include anxiety reaction, for purposes 
of accrued benefits, is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


